 

EXHIBIT 10.33

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT NO. 5

THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT NO. 5
(hereinafter, this “Amendment”) is executed, and effective, as of November 7,
2017 (the “Amendment Effective Date”) and is by and among VENTAS REALTY, LIMITED
PARTNERSHIP, a Delaware limited partnership (together with its successors and
assigns, “Lessor”), and KINDRED HEALTHCARE, INC., a Delaware corporation
formerly known as Vencor, Inc. (“Kindred”), and KINDRED HEALTHCARE OPERATING,
INC., a Delaware corporation formerly known as Vencor Operating, Inc.
(“Operator”; Operator, jointly and severally with Kindred and permitted
successors and assignees of Operator and Kindred, “Tenant”).

RECITALS

A.Lessor and Tenant have heretofore entered into that certain Second Amended and
Restated Master Lease Agreement No. 5 (such agreement, as heretofore amended, is
herein referred to as “ML5”) dated as of November 11, 2016, and Ventas, Inc.
executed a Joinder to such ML5 with respect to Facility No. 4614 (each
capitalized term that is used in this Amendment and not otherwise defined shall
have the same meaning herein as in ML5).

B.Lessor and Tenant desire to amend ML5 on the terms described in this
Amendment.

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Tenant hereby agree as follows:

1.Kindred Hospital- Kansas City. Contemporaneously with the Amendment Effective
Date, the Leased Property commonly known as Kindred Hospital- Kansas City
(Facility #4612) has been sold by Lessor to Tenant or its affiliate. Lessor and
Tenant agree that, simultaneously with such sale, ML5 is, and shall be,
terminated as it applies to such Leased Property in accordance with the terms of
Section 40.16 and the other provisions of ML5, except that (a) as set forth in
Section 2 below (and without limitation of the provisions of such Section 2 that
implement a Base Rent increase as of the Amendment Effective Date), (i) the Base
Rent under ML5 shall not be reduced on account of such sale and (ii) the Base
Rent that was attributable to such Leased Property has been, and shall be,
reallocated among the other Leased Properties that remain demised under ML5, (b)
in the event of any conflict between the terms of ML5 and the terms of this
Amendment, the terms of this Amendment shall govern and control, and (c) in the
event of any conflict between the terms of this Section 1 and the terms of
Section 2 below, the terms of Section 2 below shall govern and control.

1

--------------------------------------------------------------------------------

 

2.Base Rent and Other Definitions; Exhibit C. Lessor and Tenant hereby agree to
amend ML5 as follows, effective as of the Amendment Effective Date:

2.1.In consideration of the parties’ entry into this Amendment, Lessor and
Tenant have agreed to revise and reset the Base Rent owing under ML5 by (a)
contrary to Section 40.16 of ML5, not decreasing the Base Rent under ML5 on
account of the sale referenced in Section 1 above, (b) increasing such Base Rent
by $119,744.04 per annum to $124,270,833.00 per annum, effective as of the
Amendment Effective Date, and (c) amending and restating in its entirety the
definition of “Base Rent” contained in Section 2.1 of ML5 to read as follows:

“Base Rent”: (i) For any period ending prior to the First Amendment Effective
Date, rent at the aggregate annual rate applicable under this Lease, as in
effect from time to time prior to its amendment pursuant to the First Amendment,
(ii) for the period from the First Amendment Effective Date through April 30,
2018, rent at an annual rate equal to One Hundred Twenty-Four Million Two
Hundred Seventy Thousand Eight Hundred Thirty-Three Dollars ($124,270,833.00)
per annum, and (iii) for a particular Rent Calculation Year thereafter, an
annual rental amount equal to the sum of:  

(a)Number 1 and 4 Portfolio:

(i) intentionally omitted; and

(ii) for each Rent Calculation Year commencing on or after May 1, 2018, (A) the
Prior Period Number 1 and 4 Portfolio Base Rent, plus (B) the sum of (x)(1) if
the CPI Increase, expressed as a percentage, applicable to such Rent Calculation
Year is 0.00% or less, zero, (2) if the product of three (3) times the CPI
Increase, expressed as a percentage, applicable to such Rent Calculation Year,
is greater than 4.00%, the product of 4% times the portion of the Prior Period
Number 1 and 4 Portfolio Base Rent that is allocated to Leased Properties that
have as their Primary Intended Use use as a nursing center (“SNF Leased
Properties”), and (3) in all other cases, the product of three (3) times the CPI
Increase, expressed as a percentage, applicable to such Rent Calculation Year
times the portion of the Prior Period Number 1 and 4 Portfolio Base Rent that is
allocated to SNF Leased Properties, plus (y) if the Patient Revenues relative to
the Hospital Leased Properties (as defined below) within the Number 1 and 4
Portfolio for the calendar year preceding the commencement of such Rent
Calculation Year equaled or exceeded seventy-five percent (75%) of the Adjusted
Base Patient Revenues relative to such Leased Properties, the product of two and
seven-tenths percent (2.7%) times the portion of the Prior Period Number 1 and 4
Portfolio Base Rent that is allocated to Leased Properties that have as their
Primary Intended Use use as a hospital (“Hospital Leased Properties”)

(the amount described in this subsection (a) with respect to a particular Rent
Calculation Year is herein referred to as the “Number 1 and 4 Portfolio Base
Rent Component”); plus

2

--------------------------------------------------------------------------------

 

(b)Number 2 Portfolio:  

(i) intentionally omitted; and

(ii) for each Rent Calculation Year commencing on or after May 1, 2018, (A) the
Prior Period Number 2 Portfolio Base Rent, plus (B) the sum of (x)(1) if the CPI
Increase, expressed as a percentage, applicable to such Rent Calculation Year is
0.00% or less, zero, (2) if the product of three (3) times the CPI Increase,
expressed as a percentage, applicable to such Rent Calculation Year, is greater
than 4.00%, the product of 4% times the portion of the Prior Period Number 2
Portfolio Base Rent that is allocated to SNF Leased Properties, and (3) in all
other cases, the product of three (3) times the CPI Increase, expressed as a
percentage, applicable to such Rent Calculation Year times the portion of the
Prior Period Number 2 Portfolio Base Rent that is allocated to SNF Leased
Properties, plus (y) if the Patient Revenues relative to Hospital Leased
Properties within the Number 2 Portfolio for the calendar year preceding the
commencement of such Rent Calculation Year equaled or exceeded seventy-five
percent (75%) of the Adjusted Base Patient Revenues relative to such Leased
Properties, the product of (1) the portion of the Prior Period Number 2
Portfolio Base Rent that is allocated to Hospital Leased Properties times (2)(x)
two and twenty-five hundredths percent (2.25%), if the CPI Increase, expressed
as a percentage, applicable to such Rent Calculation Year is less than 2.25%,
(y) four percent (4%), if the CPI Increase, expressed as a percentage,
applicable to such Rent Calculation Year is greater than 4%, or (z) the CPI
Increase, expressed as a percentage, applicable to such Rent Calculation Year,
in all other cases

(the amount described in this subsection (b) with respect to a particular Rent
Calculation Year is herein referred to as the “Number 2 Portfolio Base Rent
Component”); plus

(c)Number 5 Portfolio:

for each Rent Calculation Year, (i) the Prior Period Number 5 Portfolio Base
Rent, plus (ii)(A) if the CPI Increase, expressed as a percentage, applicable to
such Rent Calculation Year is 0.00% or less, zero, (B) if the CPI Increase,
expressed as a percentage, applicable to such Rent Calculation Year, is greater
than 4.00%, the product of 4% times the Prior Period Number 5 Portfolio Base
Rent, and (C) in all other cases, the product of the CPI Increase, expressed as
a percentage, applicable to such Rent Calculation Year times the Prior Period
Number 5 Portfolio Base Rent

(the amount described in this subsection (c) with respect to a particular Rent
Calculation Year is herein referred to as the “Number 5 Portfolio Base Rent
Component”).

Notwithstanding the foregoing, (I) nothing contained in this definition shall
limit the applicability of Section 19.2 and Section 19.3 hereof and (II) the
Base Rent amounts referenced above are subject to adjustment as expressly
provided in other provisions of this Lease (e.g., due to the termination of this
Lease as it relates to Leased Property(ies) due to a casualty, condemnation or
an Event of Default, due to a combination of this Lease with another Lease
pursuant to Section 40.16 hereof, due to the transfer of Leased

3

--------------------------------------------------------------------------------

 

Properties demised under ML1, ML2 and/or ML4 into this Lease as provided in the
ML1/2/4 Amendments, ARML No. 3 and Section 1.4 of this Lease or due to a sale of
a Leased Property and the termination of this Lease on account thereof as
contemplated in ARML No. 3).

2.2.The following new definitions are hereby added to Section 2.1 of ML5:

“First Amendment”: That certain Amendment No. 1 to Second Amended and Restated
Master Lease Agreement No. 5 dated effective as of the First Amendment Effective
Date between Lessor and Tenant.

“First Amendment Effective Date”: November 7, 2017.

2.3.Effective as of the Amendment Effective Date, Exhibit C to ML5 is amended
and restated in its entirety to read as set forth in Attachment 1 attached to
and made a part of this Amendment.

3.Certain Lessor Costs. Tenant shall pay, as Additional Charges, on behalf of
Lessor, or reimburse Lessor for, any and all actual, reasonable, and documented
third party out-of-pocket costs or expenses paid or incurred by Lessor,
including, without limitation, reasonable attorneys’ fees, in connection with
the negotiation, execution and delivery of this Amendment.

4.Conflict; Unified Commercial Operating Lease. In the event of a conflict
between ML5 and this Amendment, this Amendment shall control in all events.
Except as set forth in this Amendment, ML5 shall remain in full force and
effect. It is acknowledged and agreed that, except as otherwise expressly
provided herein or in ML5, the inclusion of each of the Leased Properties on a
continuing basis in ML5 is an essential element of the leasing transaction
described in ML5 for Lessor, and that, except as otherwise expressly provided
herein or in ML5, Lessor shall not be obligated and may not be required to lease
to Tenant less than all of the Leased Properties demised pursuant to ML5. It is
further acknowledged and agreed that ML5 is not a residential lease within the
meaning of the U.S. Bankruptcy Code, as amended, and that ML5 is an operating
lease, and not a capital lease, for all accounting, tax and legal purposes.

5.Counterparts; Facsimile. This Amendment may be executed in one or more
counterparts, and signature pages may be delivered by facsimile or electronic
mail, each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

6.Integration. This Amendment and ML5 contain the entire agreement between
Lessor and Tenant with respect to the subject matter hereof. No representations,
warranties or agreements have been made by Lessor or Tenant except as set forth
in this Amendment and ML5.

7.Severability. If any term or provision of this Amendment is to be invalid or
unenforceable, such term or provision shall be modified as slightly as possible
so as to render it valid and enforceable; if such term or provision, as
modified, shall be held or deemed invalid or unenforceable, such holding shall
not affect the remainder of this Amendment and same shall remain in full force
and effect.

4

--------------------------------------------------------------------------------

 

8.Subject to Law. This Amendment was negotiated in the State of New York, which
State the parties agree has a substantial relationship to the parties and to the
underlying transaction embodied hereby. In all respects, the law of the State of
New York shall govern the validity of and enforceability of the obligations of
the parties set forth herein, but the parties hereto will submit to jurisdiction
and the laying of venue for any suit on this Amendment in the Commonwealth of
Kentucky.

9.Waivers. No waiver of any condition or covenant herein contained, or of any
breach of any such condition or covenant, shall be held or taken to be a waiver
of any subsequent breach of such covenant or condition, or to permit or excuse
its continuance or any future breach thereof or of any condition or covenant
herein.

10.Binding Character. This Amendment shall be binding upon and shall inure to
the benefit of the heirs, successors, personal representatives, and permitted
assigns of Lessor and Tenant.

11.Modification. This Amendment may be only be modified by a writing signed by
both Lessor and Tenant.

12.Forbearance. No delay or omission by any party hereto to exercise any right
or power accruing upon any noncompliance or default by any other party hereto
with respect to any of the terms hereof shall impair any such right or power or
be construed to be a waiver thereof.

13.Headings and Captions. The headings and captions of the sections of this
Amendment are for convenience of reference only and shall not affect the meaning
or interpretation of this Amendment or any provision hereof.

14.Gender and Number. As used in this Amendment, the neuter shall include the
feminine and masculine, the singular shall include the plural, and the plural
shall include the singular, except where expressly provided to the contrary.

15.Coordinated Disclosures. The parties hereto shall cooperate with respect to
any disclosures of information concerning this Amendment and the transactions
contemporaneous herewith, and shall share such disclosures with the other
parties a reasonable period of time prior to making such disclosures in order to
facilitate such cooperation.

16.Authority. The parties represent and warrant to each other that each of them,
respectively, has full power, right and authority to execute and perform this
Amendment and all corporate action necessary to do so has been duly taken. In
order to induce Lessor to enter into this Amendment, Tenant hereby represents
and warrants to Lessor that Tenant’s entry into this Amendment does not require
that any consent or approval first be obtained from any lender of Tenant or its
Affiliates.

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

TENANT:

 

 

KINDRED HEALTHCARE, INC., a Delaware corporation formerly known as Vencor, Inc.

 

 

By:

/s/ Cristina E. O’Brien

 

Cristina E. O’Brien,

 

Vice President, Real Estate Counsel

 

 

 

TENANT:

 

 

KINDRED HEALTHCARE OPERATING, INC., a Delaware corporation formerly known as
Vencor Operating, Inc.

 

 

By:

/s/ Cristina E. O’Brien

 

Cristina E. O’Brien,

 

Vice President, Real Estate Counsel

 

 

 

LESSOR:

 

 

VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership

 

 

By:

Ventas, Inc., a Delaware corporation, its general partner

 

 

By:

/s/ Nicholas W. Jacoby

 

Nicholas W. Jacoby,

 

Senior Vice President

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

JOINDER

The undersigned, VENTAS, INC., a Delaware corporation, hereby joins in the
foregoing Amendment No. 1 to ML5 solely for the purpose of, subject to Section
40.2 of ML5, joining with Ventas Realty, Limited Partnership, on a joint and
several basis, as Lessor under ML5, as amended by the foregoing amendment, with
respect to, and only with respect to, the Leased Property commonly known as
Kindred Hospital – Philadelphia (Facility No. 4614), and for no other purposes.
Notwithstanding anything to the contrary contained in ML5, as amended by the
foregoing amendment, Tenant acknowledges and agrees, by the acceptance of this
Joinder, that Ventas, Inc. shall have no liability or obligations under ML5, as
amended by the foregoing amendment, as lessor or otherwise, with respect to any
Leased Property other than the aforesaid Kindred Hospital - Philadelphia Leased
Property.

 

VENTAS, INC.

 

 

 

 

By:

/s/ Nicholas W. Jacoby

 

Nicholas W. Jacoby,

 

Senior Vice President

 

 

 




 

--------------------------------------------------------------------------------

 

ATTACHMENT 1

Exhibit C

Allocation Schedule – Applicable Transferred Property Percentages

 

 

 

Master Lease Agreement No. 5

 

 

 

 

 

 

 

 

 

 

Facility ID

Name

Base Rent as of First Amendment Effective Date

Transferred Property Percentage as of First Amendment Effective Date

 

4

198

Harrington House Nursing and Rehabilitation Center

1,318,540.92

1.06102%

 

6

559

Birchwood Terrace Healthcare

1,113,666.12

0.89616%

 

7

573

Eagle Pond Rehabilitation and Living Center

1,286,776.56

1.03546%

 

12

4602

Kindred Hospital - South Florida - Coral Gables

3,327,797.00

2.67786%

 

13

4628

Kindred Hospital - Chattanooga

2,783,567.64

2.23992%

 

14

4637

Kindred Hospital - Chicago (North Campus)

8,841,795.84

7.11494%

 

15

4652

Kindred Hospital - North Florida

3,281,233.32

2.64039%

 

16

4680

Kindred Hospital - St. Louis

1,343,978.64

1.08149%

 

17

4690

Kindred Hospital - Chicago (Northlake Campus)

4,489,726.44

3.61286%

 

18

4653

Kindred Hospital - Tarrant County (Fort Worth Southwest)

5,744,693.84

4.62272%

 

20

4674

Kindred Hospital - Central Tampa

4,634,593.56

3.72943%

 

21

4635

Kindred Hospital - San Antonio

2,308,827.60

1.85790%

 

22

4647

Kindred Hospital - Las Vegas (Sahara)

2,750,956.92

2.21368%

 

23

4660

Kindred Hospital - Mansfield

1,377,411.00

1.10839%

 

24

4662

Kindred Hospital - Greensboro

2,713,030.80

2.18316%

 

25

4614

Kindred Hospital - Philadelphia

2,366,505.48

1.90431%

 

26

4664

Kindred Hospital - Albuquerque

4,806,005.70

3.86736%

 

--------------------------------------------------------------------------------

 

 

27

4665

Kindred Hospital - Denver

1,730,471.64

1.39250%

 

28

4871

Kindred Hospital - Chicago - Lakeshore

3,124,443.72

2.51422%

 

29

4611

Kindred Hospital - Bay Area St. Petersburg

4,259,805.48

3.42784%

 

30

4633

Kindred Hospital - Louisville

8,604,430.44

6.92393%

 

31

4638

Kindred Hospital - Indianapolis

2,287,966.56

1.84111%

 

32

4644

Kindred Hospital - Brea

4,702,299.12

3.78391%

 

33

4822

Kindred Hospital - San Francisco Bay Area

5,596,501.92

4.50347%

 

34

4876

Kindred Hospital - South Florida - Hollywood

3,935,722.20

3.16705%

 

35

4842

Kindred Hospital - Westminster

8,466,685.20

6.81309%

 

36

4848

Kindred Hospital - San Diego

2,998,841.76

2.41315%

 

38

4615

Kindred Hospital - Sycamore

3,619,077.60

2.91225%

 

39

4654

Kindred Hospital (Houston Northwest)

3,232,485.36

2.60116%

 

40

4807

Kindred Hospital - Ontario

9,937,988.05

7.99706%

 

41

4645

Kindred Hospital - South Florida Ft. Lauderdale

2,580,093.36

2.07619%

 

42

4685

Kindred Hospital - Houston

4,704,913.21

3.78602%

 

Total

$124,270,833.00

100.00000%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 